Exhibit STOCK CONVERSION AGREEMENT THIS STOCK CONVERSION AGREEMENT (“Agreement”) is made on January , 2009, by and between SELLMYBUSINESSNOW.COM, Inc., a Michigan corporation (the “Company”) and , a Michigan (“Lender”). R E C I T A L S: WHEREAS, on or about [November 28, 2007/January 3, 2008], Lender and the Company entered into a Loan Agreement, [as Amended and Restated on January 3, 2008] (the “Loan Agreement”) pursuant to which Lender loaned the Company the principal amount of (“Loan”); and WHEREAS, in order to evidence the Loan, the Company issued the Lender a Promissory Note (the “Note”) in the principal amount of the Loan dated [November 28, 2007/January 3, 2008]; and WHEREAS, pursuant to Section 3 of the Loan Agreement, Lender may convert (“Conversion Right”) all of the outstanding principal amounts of the Loan into shares ofthe Company’s common stock; and WHEREAS, the Lender desires to exercise the Conversion Right, pursuant to the terms and conditions of this Agreement. NOW THEREFORE, in consideration of the mutual agreements herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agrees as follows: 1.Conversion.The
